Citation Nr: 0636713	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  96-44 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable rating from October 19, 
1994, to February 9, 2000, and a disability rating in excess 
of 20 percent from February 10, 2000, to September 25, 2003, 
for lumbosacral strain.

2.  Entitlement to an increased rating for residuals of a 
bunionectomy and osteotomy of the right fifth metatarsal, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, 
New York.  A July 1996 rating decision granted an increased 
rating of 10 percent for the veteran's service-connected 
right foot disability.  A February 2001 rating decision 
granted an increased rating of 20 percent for the veteran's 
service-connected lumbosacral strain from February 20, 2000.  
A January 2006 rating decision granted an increased rating of 
40 percent for the low back disorder from September 2003.  
That decision also granted service connection for post-
traumatic stress disorder (PTSD) and assigned disability 
ratings for that condition.  

In a March 2006 statement, the veteran indicated that she was 
satisfied with the claim regarding PTSD.  She was also 
satisfied with the assignment of a 40 percent rating for her 
low back disorder from the September 2003 date.  The Board 
finds no matter is dispute with regard to those issues, and 
they will not be addressed in this decision.  The only 
matters on appeal are those listed on the title page of this 
decision.  

The issue of entitlement to an increased rating for connected 
residuals of a bunionectomy and osteotomy of the right fifth 
metatarsal (right foot disability), currently rated as 10 
percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from October 19, 1994, through February 9, 
2000, the veteran's lumbosacral strain was manifested by full 
range of motion without pain, but there was some tenderness 
in the left paraspinal area.  There were no radicular 
symptoms, nor was there evidence of painful motion, 
functional limitation due to pain or flare-ups, or loss of 
lateral bending.  

2.  From February 10, 2000, through September 25, 2003, the 
veteran's lumbosacral strain was manifested by moderate 
limitation of motion of the lumbosacral spine and pain to 
palpation of the paraspinal muscles.  Not reflected by the 
evidence of record was severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending or forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Also not shown was sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of disease disc with little intermittent relief.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
were not reflected in the medical records.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
lumbosacral strain from October 19, 1994, through February 9, 
2000, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.20, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5292, 5293, 5295 (2002).  

2.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain from February 10, 2000, to 
September 25, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.20, 4.45, 4.59, 4.71a, DCs 5292, 5293, 
5295 (2002) (2003).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in August 2004 and February 2005.  By means 
of these documents, the veteran was told of the requirements 
to establish increased ratings, of the reasons for the denial 
of his claims, of his and VA's respective duties, and she was 
asked to provide information in his possession relevant to 
the claims.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised her of her 
responsibilities if she wanted such evidence to be obtained 
by VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letters in August 2004 and 
February 2005 which included discussion of the VCAA laws and 
regulations.  A VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After receipt of the 
content-complying letters mentioned above, her claims were 
readjudicated based upon all the evidence of record as 
evidenced by a January 2006 SSOC.  There is no indication 
that the disposition of her claims would not have been 
different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  
Also see Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  The veteran was provided with 
a letter regarding this decision in April 2006.  Thus, she 
was provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Numerous VA examination reports are of 
record, to include the most recent evaluation report from 
June 2005.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Factual Background

The service medical records (SMRs) reflect that the veteran 
was seen for back complaints on numerous occasions.  Service 
connection was established for chronic lumbosacral strain in 
a rating action in 1983, and a noncompensable rating was 
assigned.  

When examined by VA in February 1995, the veteran complained 
of low back pain which increased with activity.  He took 
Motrin for the pain.  He could bend forward to touch the 
floor without discomfort.  He showed extension to 30 degrees; 
lateral bending and rotation to 40 degrees; all without pain.  
There was tenderness of the left paraspinal area.  X-rays 
were normal.  

In a February 2000 statement, the veteran said that she had 
chronic back pain and was unable to bend or stand.  
Outpatient treatment records from 2000 reflect that she was 
receiving physical therapy, to include heat and traction, due 
to low back pain complaints.  When examined by VA in May 
2000, she reported daily pain, stiffness, fatigue, and lack 
of endurance.  She reported flare-ups four times per week, 
alleviated by rest.  The pain radiated down into the right 
groin.  On examination, she ambulated with a normal gait, and 
with good hell-toe progression without difficulty.  There was 
no postural abnormality.  There was pain on palpation at L4-
S1 level.  There were no sensory deficits.  Deep tendon 
reflexes were 2+ and symmetrical.  Straight leg raising was 
negative at 80 degrees.  Muscle strength was 5/5.  On range 
of motion testing, flexion was to 60 degrees with pain 
beginning at 40 degrees; extension was to 25 degrees with 
pain starting at 15 degrees; lateral flexion was to 25 
degrees on the right with pain starting at 20 degrees; 
lateral flexion was to 25 degrees on the left with pain 
starting at 15 degrees; and rotation was to 45 degrees with 
pain starting at 35 degrees bilaterally.  

The veteran was able to return to the erect position after 
each maneuver without need for assistance.  The examiner 
noted that magnetic resonance imaging (MRI) showed a minor 
bulge at L4-S1 and tiny herniation at L3-4 level.  
Electromyography (EMG)/nerve conduction study was negative 
for any radiculopathy.  The diagnosis was chronic lumbosacral 
strain.  

In a February 2001 rating decision, the noncompensable rating 
in effect for the service-connected low back disorder was 
increased to 20 percent, effective from February 10, 2000, 
the date the veteran submitted her statement for an increased 
rating.  

Additional VA treatment records include a July 2001 report.  
At that time, the veteran reported severe pain with weakness, 
fatigability, a lack of endurance, and severe pain with 
sitting.  Her gait was normal but slow.  There was tenderness 
of the lumbosacral area.  She exhibited forward flexion to 30 
degrees; extension to 20 degrees, lateral flexion to 25 
degrees; and rotation to 35 degrees.  

In a statement provided by a private physician (C.B.H., M.D.) 
from March 2002, it was noted that the veteran requested 
physical therapy.  She had no neurological complaints and had 
normal strength.  Disc bulging in the lumbar area was seen 
upon MRI.  

(NOTE:  The Board notes that there are additional treatment 
records in the claims file to include VA records dated in 
2004 and 2005.  Medical findings from these records are 
beyond the scope of the periods in question as to the claims 
on appeal and they will not be summarized.)  





Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2006).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

When there is question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003).

A 100 percent evaluation may be assigned for residuals of a 
vertebral fracture with cord involvement, bedridden, or 
requiring long leg braces.  Special monthly compensation is 
to be considered with lesser involvements, and a rating is to 
be assigned for limited motion, nerve paralysis.  Residuals 
of a fracture of a vertebra, without cord involvement; but 
with abnormal mobility requiring neck brace (jury mast), 
warrant a 60 percent rating.  In other cases rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note:  Both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  38 C.F.R. §  4.71a, DC 5285 (in effect 
prior to September 26, 2003).  

Under the provisions of DC 5292, in effect before September 
26, 2003, a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5292 (2002-2003).

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a zero percent evaluation when 
manifested by slight subjective symptoms only.  A 10 percent 
rating is assigned when there is characteristic pain on 
motion.  A 20 percent rating is assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2003-2003).

Under the former provisions of DC 5293, in effect before 
September 23, 2002, a noncompensable evaluation is assigned 
for postoperative, cured intervertebral disc disease, a 10 
percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral 
disc syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002, to September 25, 2003, intervertebral 
disc syndrome (preoperatively or postoperatively) is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2002-2003).  

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2003).

For purposes of evaluations under DC 5293, "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 1. (2003).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5293, Note 2. 38 C.F.R. § 
4.71a, DC 5293 (in effect from September 23, 2002 to 
September 25, 2003).

Effective September 26, 2003, VA amended the criteria for 38 
C.F.R. § 4.71a, to include intervertebral disc disease, but 
such criteria were essentially unchanged from the September 
2002 revisions, except that the DC for intervertebral disc 
disease was changed from 5293 to 5243.  38 C.F.R. § 4.71a, DC 
5243 (2005).  The Board notes that changes made to the 
patient criteria from September 26, 2003, are not for 
application in the current claim.  As noted earlier, a 
January 2006 rating decision granted an increased rating of 
40 percent for the low back disorder from September 2003 
based on amended criteria from that date.  In a March 2006 
statement, the veteran indicated that she was satisfied with 
the assignment of a 40 percent rating for her low back 
disorder from the September 26, 2003 date.  Thus, there is no 
dispute with regard to an increased rating for the service-
connected back disorder as of September 26, 2003, and any 
changes to the applicable laws and regulations that became 
effective from that date are not for application here.  

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria was overruled to the extent that it conflicts with 
authority established by the Supreme Court and United States 
Court of Appeals for the Federal Circuit); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  
VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, in this case, the Board will consider the claims 
under the old rating criteria for the entire period of the 
appeal, and the new criteria from the effective date of the 
revisions, through September 26, 2003.  Revisions from that 
date forward will not be considered as there is no dispute 
regarding the low back disability rating from that date.

Analysis

The evidence of record dated during the period from October 
1994 through early 2000 shows only slight subjective symptoms 
and no significant limitation of motion of the lumbar spine.  
There is no increase of the veteran's low back symptoms 
suggested until the veteran's statement dated on February 10, 
2000.  At that time, she reported that she was unable to sit 
or stand.  Her complaints as to an increase in severity were 
corroborated at the May 2000 VA examination when there was 
significant limitation of motion demonstrated.  Additionally, 
there was pain to palpation of the paraspinal muscles.  She 
experienced flare-ups several times per week.  

Based on the increased severity of symptoms, the RO assigned 
a 20 percent rating as of the date of the veteran's statement 
attesting to increased back problems.  Based on the increase 
in symptomatology, the Board agrees with the RO that an 
increased evaluation of 20 percent, but no more, is 
appropriate pursuant to any of the pertinent DCs as of that 
date.  Specifically, it is noted that the 20 percent rating 
is appropriate pursuant to DC 5292 for moderate limitation of 
motion and under DC 5293 for moderate recurring attacks of 
intervertebral disc syndrome, or pursuant to DC 5295 for 
lumbosacral strain with muscle spasm and loss of lateral 
motion, unilateral, in a standing position.  A rating in 
excess of 20 percent is not warranted, however, as the 
evidence does not reflect severe limitation of the lumbar 
spine, severe recurring attacks with only intermittent relief 
as a result of intervertebral disc syndrome, or severe 
symptoms due to strain to include marked limitation of 
forward bending, loss of lateral motion with arthritic 
changes, or narrowing or irregularity of joint space.  (DCs 
5293, 5293, 5295 in effect prior to September 23, 2002).  
Thus, the evidence reflects that there was no evidence of 
significant low back symptoms from the period from October 
19, 1994, through February 9, 2000.  It was not until the 
veteran's statement dated on February 10, 2000, that there 
was any indication of increased symptoms.  

As noted earlier, under the revised provisions of DC 5293, in 
effect from September 23, 2002, to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2002-2003).  Thus, in addition to these DCs already 
considered, the revisions of DC 5293 will also be considered, 
but only from the date of the revisions in 2002, and only up 
to September 25, 2003.  It was at that time that the RO 
assigned a 40 percent rating for the service-connected low 
back disorder, based on revisions to the criteria effective 
from that date.  As the veteran has expressed satisfaction 
with her low back disability rating from September 25, 2003, 
the Board will only look at those revisions to the pertinent 
criteria made prior to that date.  

For the period from September 23, 2002, through September 24, 
2003, the veteran currently is assigned a 20 percent rating.  
For a rating in excess of 20 percent using DC 5293, she would 
have to show incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  The medical evidence dated from this period 
and summarized above simply does not demonstrate 
symptomatology that meets these criteria.  While significant 
limitation of motion of the spine was noted in 2001, and the 
veteran requested physical therapy for her complaints in 
2002, incapacitating episodes were not reported.  Thus, a 
rating in excess of 20 percent under the revised provisions 
of DC 5293, in effect from September 23, 2002, to September 
25, 2003, is not warranted.  

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  

ORDER

Entitlement to a compensable rating from October 19, 2004, 
through February 9, 2000, and a disability rating in excess 
of 20 percent from February 10, 2000, through September 25, 
2003, for lumbosacral strain is denied.  




REMAND

A review of the record leads the Board to conclude that 
additional development is necessary as to the issue of 
entitlement to a rating in excess of 10 percent for residuals 
of bunionectomy and osteotomy, right fifth metatarsal.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Review of the record does not reflect significant right foot 
complaints over the years.  However, in 2005, she was seen on 
numerous occasions for right foot symptoms.  These reports 
show the presence of significantly thickened and painful 
hyperkeratotic lesions on the medical aspect of the right 
great toe.  This was considered a typical pinch callus.  The 
lesions require periodic follow-up care.  On more than one 
occasion, it was noted that the veteran was considering 
additional foot surgery.  This suggests an increase in 
symptoms that might possibly be related to her service-
connected right foot condition.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:  

1.  The AMC should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her right foot condition, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Following completion of #1, the 
veteran should be afforded a VA 
examination by a physician or 
podiatrist to determine the current 
nature and severity of her service-
connected right foot disorder -  
residuals of a bunionectomy and 
osteotomy of the right fifth 
metatarsal.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected right foot 
disability, to include any weakness, 
fatigability, incoordination, or flare-
ups.  He/she should identify any 
objective evidence of pain and any 
functional loss associated with pain.  
The examiner should also render an 
opinion as to whether the veteran's 
current right foot complaints are the 
result of or are related the service-
connected right foot condition in any 
way.  

The rationale for each opinion 
expressed should also be provided.  A 
typed examination report should be 
prepared and associated with the 
veteran's claims folder.  If the 
examiner feels that the requested 
opinion(s) cannot be given without 
resort to speculation, he or she should 
so state.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim of an 
increased rating for a right foot 
condition.  If further action remains 
adverse to the veteran, provide her and 
her representative with a SSOC and 
allow her an opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


